Case 4:05-cr-00018-JRH-CLR Document 111 Filed 07/31/20 Page 1 of 1
UNITED STATES DISTRICT COURT NED
SOUTHERN DISTRICT OF GEORGIA = i'5. is itt iC? COURT
soe AUGUSTA ny i
Savannah Division i.

UNITED STATES OF AMERICA, 20 JUL 31 PH 3:03

Plainitff, ) CLERK la
SO. DIST. OP GA.
vs ) CASE NUMBER ©R405-18-1
GLENN MCCLOUD, )
Defendant. )
ORDER

The Appeal of this Court in the above entitled action having been dismissed

- for failure to prosecute by the U. S. Court of Appeals;

IT IS ORDERED that the Order of the Eleventh Circuit, U. S. Court of

Appeals, is made the order of this court.

 

 
